Exhibit 10.4
Community Health Systems, Inc.
2000 STOCK OPTION AND AWARD PLAN
(As Amended and Restated February 25, 2003, February 23, 2005,
March 30, 2007 and March 24, 2009)
     1. Purpose.
          The purpose of this Plan is to strengthen Community Health Systems,
Inc., a Delaware corporation (the “Company”), and its Subsidiaries by providing
an incentive to its and their employees, officers, consultants and directors and
thereby encouraging them to devote their abilities and industry to the success
of the Company’s and its Subsidiaries’ business enterprises. It is intended that
this purpose be achieved by extending to employees (including future employees
who have received a formal written offer of employment), officers, consultants
and directors of the Company and its Subsidiaries an added long-term incentive
for high levels of performance and unusual efforts through the grant of
Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation Rights,
Performance Units, Performance Shares, Share Awards, Restricted Stock and
Restricted Stock Units (as each term is herein defined).
     2. Definitions.
          For purposes of the Plan:
          2.1 “2009 Stock Option and Award Plan” means the Community Health
Systems, Inc. 2009 Stock Option and Award Plan.
          2.2 “Affiliate” means any entity, directly or indirectly, controlled
by, controlling or under common control with the Company or any corporation or
other entity acquiring, directly or indirectly, all or substantially all the
assets and business of the Company, whether by operation of law or otherwise.
          2.3 “Agreement” means the written agreement between the Company and an
Optionee or Grantee evidencing the grant of an Option or Award and setting forth
the terms and conditions thereof.
          2.4 “Award” means a grant of Restricted Stock, Restricted Stock Units,
a Stock Appreciation Right, a Performance Award, a Share Award or any or all of
them.
          2.5 “Board” means the Board of Directors of the Company.
          2.6 “Cause” means, except as otherwise set forth herein,
               (a) in the case of an Optionee or Grantee whose employment with
the Company or a Subsidiary is subject to the terms of an employment agreement
between such Optionee or Grantee and the Company or Subsidiary, which employment
agreement includes a definition of “Cause”, the term “Cause” as used in this
Plan or any Agreement shall have the meaning set forth in such employment
agreement during the period that such employment agreement remains in effect;
and
               (b) in all other cases, (i) intentional failure to perform
reasonably assigned duties, (ii) dishonesty or willful misconduct in the
performance of duties, (iii) involvement in a transaction in connection with the
performance of duties to the Company or

 



--------------------------------------------------------------------------------



 



any of its Subsidiaries which transaction is adverse to the interests of the
Company or any of its Subsidiaries and which is engaged in for personal profit
or (iv) willful violation of any law, rule or regulation in connection with the
performance of duties (other than traffic violations or similar offenses);
provided, however, that following a Change in Control clause (i) of this Section
2.6(b) shall not constitute “Cause.”
          2.7 “Change in Capitalization” means any increase or reduction in the
number of Shares, or any change (including, but not limited to, in the case of a
spin-off, dividend or other distribution in respect of Shares, a change in
value) in the Shares or exchange of Shares for a different number or kind of
shares or other securities of the Company or another corporation, by reason of a
reclassification, recapitalization, merger, consolidation, reorganization,
spin-off, split-up, issuance of warrants or rights or debentures, stock
dividend, stock split or reverse stock split, cash dividend, property dividend,
combination or exchange of shares, repurchase of shares, change in corporate
structure or otherwise.
          2.8 A “Change in Control” shall mean the occurrence of any of the
following:
               (a) An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Exchange
Act), immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than fifty
percent (50%) of the then outstanding Shares or the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, that in
determining whether a Change in Control has occurred pursuant to this
Section 2.7(a), Shares or Voting Securities which are acquired in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control. A “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Company or (B) any corporation or other Person the
majority of the voting power, voting equity securities or equity interest of
which is owned, directly or indirectly, by the Company (for purposes of this
definition, a “Related Entity”), (ii) the Company or any Related Entity, or
(iii) any Person in connection with a “Non-Control Transaction” (as hereinafter
defined);
               (b) The individuals who, as of March 24, 2009, are members of the
Board (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the members of the Board or, following a Merger (as hereinafter
defined) which results in a Parent Corporation (as hereinafter defined), the
board of directors of the ultimate Parent Corporation; provided, however, that
if the election, or nomination for election by the Company’s common
stockholders, of any new director was approved by a vote of at least two-thirds
of the Incumbent Board, such new director shall, for purposes of this Plan, be
considered a member of the Incumbent Board; provided further, however, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of the actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”) including by reason of any agreement intended to avoid
or settle any Proxy Contest; or
               (c) The consummation of:
                    (i) A merger, consolidation or reorganization with or into
the Company or in which securities of the Company are issued (a “Merger”),
unless such Merger is a “Non-Control Transaction.” A “Non-Control Transaction”
shall mean a Merger where:

2



--------------------------------------------------------------------------------



 



                         (A) the stockholders of the Company immediately before
such Merger own directly or indirectly immediately following such Merger at
least fifty percent (50%) of the combined voting power of the outstanding voting
securities of (x) the corporation resulting from such Merger (the “Surviving
Corporation”), if fifty percent (50%) or more of the combined voting power of
the then outstanding voting securities of the Surviving Corporation is not
Beneficially Owned, directly or indirectly, by another Person (a “Parent
Corporation”), or (y) if there is one or more than one Parent Corporation, the
ultimate Parent Corporation; and
                         (B) the individuals who were members of the Incumbent
Board immediately prior to the execution of the agreement providing for such
Merger constitute at least a majority of the members of the board of directors
of (x) the Surviving Corporation, if there is no Parent Corporation, or (y) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation;
                    (ii) A complete liquidation or dissolution of the Company;
or
                    (iii) The sale or other disposition of all or substantially
all of the assets of the Company to any Person (other than a transfer to a
Related Entity or under conditions that would constitute a Non-Control
Transaction with the disposition of assets being regarded as a Merger for this
purpose or the distribution to the Company’s stockholders of the stock of a
Related Entity or any other assets).
          Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the then outstanding Shares or
Voting Securities as a result of the acquisition of Shares or Voting Securities
by the Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company, and after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities which increases the percentage of the then
outstanding Shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur.
          If an Eligible Individual’s employment is terminated by the Company
without Cause prior to the date of a Change in Control but the Eligible
Individual reasonably demonstrates that the termination (A) was at the request
of a third party who has indicated an intention or taken steps reasonably
calculated to effect a change in control or (B) otherwise arose in connection
with, or in anticipation of, a Change in Control which has been threatened or
proposed, such termination shall be deemed to have occurred after a Change in
Control for purposes of this Plan provided a Change in Control shall actually
have occurred.
          2.9 “Code” means the Internal Revenue Code of 1986, as amended.
          2.10 “Committee” means a committee, as described in Section 3.1,
appointed by the Board from time to time to administer the Plan and to perform
the functions set forth herein.
          2.11 “Company” means Community Health Systems, Inc.

3



--------------------------------------------------------------------------------



 



          2.12 “Director” means a director of the Company.
          2.13 “Disability” means:
               (a) in the case of an Optionee or Grantee whose employment with
the Company or a Subsidiary is subject to the terms of an employment agreement
between such Optionee or Grantee and the Company or Subsidiary, which employment
agreement includes a definition of “Disability”, the term “Disability” as used
in this Plan or any Agreement shall have the meaning set forth in such
employment agreement during the period that such employment agreement remains in
effect;
               (b) in the case of an Optionee or Grantee to whom Section 2.12(a)
does not apply and who participates in the Company’s long-term disability plan,
if any, the term “Disability” as used in such plan; or
               (c) in all other cases, a physical or mental infirmity which
impairs the Optionee’s or Grantee’s ability to perform substantially his or her
duties for a period of ninety-one (91) consecutive days.
          2.14 “Division” means any of the operating units or divisions of the
Company designated as a Division by the Committee.
          2.15 “Dividend Equivalent Right” means a right to receive all or some
portion of the cash dividends that are or would be payable with respect to
Shares.
          2.16 “Eligible Individual” means any of the following individuals who
is designated by the Committee as eligible to receive Options or Awards subject
to the conditions set forth herein: (a) any director, officer or employee of the
Company or a Subsidiary, (b) any individual to whom the Company or a Subsidiary
has extended a formal, written offer of employment, or (c) any consultant or
advisor of the Company or a Subsidiary.
          2.17 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          2.18 “Fair Market Value” on any date means the closing sales prices of
the Shares on such date on the principal national securities exchange on which
such Shares are listed or admitted to trading, or, if such Shares are not so
listed or admitted to trading, the closing sales prices of the Shares as
reported by The Nasdaq Stock Market at the close of the primary trading session
on such dates and, in either case, if the Shares were not traded on such date,
on the next preceding day on which the Shares were traded. In the event that
Fair Market Value cannot be determined in a manner described above, the Fair
Market Value shall be the value established by the Board in good faith and, in
the case of an Incentive Stock Option, in accordance with Section 422 of the
Code.
          2.19 “Grantee” means a person to whom an Award has been granted under
the Plan.
          2.20 “Incentive Stock Option” means an Option satisfying the
requirements of Section 422 of the Code and designated by the Committee as an
Incentive Stock Option.

4



--------------------------------------------------------------------------------



 



          2.21 “Non-employee Director” means a director of the Company who is a
“non-employee director” within the meaning of Rule 16b-3 promulgated under the
Exchange Act.
          2.22 “Nonqualified Stock Option” means an Option which is not an
Incentive Stock Option.
          2.23 “Option” means a Nonqualified Stock Option, an Incentive Stock
Option or either or both of them.
          2.24 “Optionee” means a person to whom an Option has been granted
under the Plan.
          2.25 “Outside Director” means a director of the Company who is an
“outside director” within the meaning of Section 162(m) of the Code and the
regulations promulgated thereunder.
          2.26 “Parent” means any corporation which is a parent corporation
within the meaning of Section 424(e) of the Code with respect to the Company.
          2.27 “Performance Awards” means Performance Units, Performance Shares
or either or both of them.
          2.28 “Performance-Based Compensation” means any Option or Award that
is intended to constitute “performance based compensation” within the meaning of
Section 162(m)(4)(C) of the Code and the regulations promulgated thereunder.
          2.29 “Performance Cycle” means the time period specified by the
Committee at the time Performance Awards are granted during which the
performance of the Company, a Subsidiary or a Division will be measured.
          2.30 “Performance Objectives” has the meaning set forth in Section 9.
          2.31 “Performance Shares” means Shares issued or transferred to an
Eligible Individual under Section 9.
          2.32 “Performance Units” means performance units granted to an
Eligible Individual under Section 9.
          2.33 “Plan” means Community Health Systems, Inc. 2000 Stock Option and
Award Plan, as amended and restated from time to time.
          2.34 “Restricted Stock” means Shares issued or transferred to an
Eligible Individual pursuant to Section 8.1.
          2.35 “Restricted Stock Unit” means rights granted to an Eligible
Individual under Section 8.2 representing a number of hypothetical Shares.
          2.36 “Share Award” means an Award of Shares granted pursuant to
Section 10.

5



--------------------------------------------------------------------------------



 



          2.37 “Shares” means shares of the Common Stock of the Company, par
value $.01 per share, and any other securities into which such shares are
changed or for which such shares are exchanged.
          2.38 “Stock Appreciation Right” means a right to receive all or some
portion of the increase in the value of the Shares as provided in Section 7
hereof.
          2.39 “Subsidiary” means (i) except as provided in subsection
(ii) below, any corporation which is a subsidiary corporation within the meaning
of Section 424(f) of the Code with respect to the Company, and (ii) in relation
to the eligibility to receive Options or Awards other than Incentive Stock
Options and continued employment for purposes of Options and Awards (unless the
Committee determines otherwise), any entity, whether or not incorporated, in
which the Company directly or indirectly owns fifty percent (50%) or more of the
outstanding equity or other ownership interests.
          2.40 “Successor Corporation” means a corporation, or a Parent or
Subsidiary thereof within the meaning of Section 424(a) of the Code, which
issues or assumes a stock option in a transaction to which Section 424(a) of the
Code applies.
          2.41 “Ten-Percent Stockholder” means an Eligible Individual, who, at
the time an Incentive Stock Option is to be granted to him or her, owns (within
the meaning of Section 422(b)(6) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company, a Parent or a Subsidiary.
     3. Administration.
          3.1 The Plan shall be administered by the Committee, which shall hold
meetings at such times as may be necessary for the proper administration of the
Plan. The Committee shall keep minutes of its meetings. If the Committee
consists of more than one (1) member, a quorum shall consist of not fewer than
two (2) members of the Committee and a majority of a quorum may authorize any
action. Any decision or determination reduced to writing and signed by a
majority of all of the members of the Committee shall be as fully effective as
if made by a majority vote at a meeting duly called and held. The Committee
shall consist of at least one (1) Director and may consist of the entire Board;
provided, however, that (A) with respect to any Option or Award granted to an
Eligible Individual who is subject to Section 16 of the Exchange Act, the
Committee shall consist of at least two (2) Directors each of whom shall be a
Non-employee Director and (B) to the extent necessary for any Option or Award
intended to qualify as Performance-Based Compensation to so qualify, the
Committee shall consist of at least two (2) Directors, each of whom shall be an
Outside Director. For purposes of the preceding sentence, if any member of the
Committee is neither a Non-employee Director nor an Outside Director but recuses
himself or herself or abstains from voting with respect to a particular action
taken by the Committee, then the Committee, with respect to that action, shall
be deemed to consist only of the members of the Committee who have not recused
themselves or abstained from voting. Subject to applicable law, the Committee
may delegate its authority under the Plan to any other person or persons.
          3.2 No member of the Committee shall be liable for any action, failure
to act, determination or interpretation made in good faith with respect to this
Plan or any transaction hereunder. The Company hereby agrees to indemnify each
member of the Committee for all costs and expenses and, to the extent permitted
by applicable law, any liability incurred in connection with defending against,
responding to, negotiating for the settlement of or otherwise dealing with any
claim, cause of action or dispute of any kind arising in connection with any

6



--------------------------------------------------------------------------------



 



actions in administering this Plan or in authorizing or denying authorization to
any transaction hereunder.
          3.3 Subject to the express terms and conditions set forth herein, the
Committee shall have the power from time to time to:
               (a) determine those Eligible Individuals to whom Options shall be
granted under the Plan and the number of such Options to be granted, prescribe
the terms and conditions (which need not be identical) of each such Option,
including the exercise price per Share, the vesting schedule and the duration of
each Option, and make any amendment or modification to any Option Agreement
consistent with the terms of the Plan;
               (b) select those Eligible Individuals to whom Awards shall be
granted under the Plan, determine the number of Shares in respect of which each
Award is granted, the terms and conditions (which need not be identical) of each
such Award, and make any amendment or modification to any Award Agreement
consistent with the terms of the Plan;
               (c) construe and interpret the Plan and the Options and Awards
granted hereunder, establish, amend and revoke rules and regulations for the
administration of the Plan, including, but not limited to, correcting any defect
or supplying any omission, or reconciling any inconsistency in the Plan or in
any Agreement, in the manner and to the extent it shall deem necessary or
advisable, including so that the Plan and the operation of the Plan comply with
Rule 16b-3 under the Exchange Act, the Code to the extent applicable and other
applicable law, and otherwise make the Plan fully effective. All decisions and
determinations by the Committee in the exercise of this power shall be final,
binding and conclusive upon the Company, its Subsidiaries, the Optionees and
Grantees, and all other persons having any interest therein;
               (d) determine the duration and purposes for leaves of absence
which may be granted to an Optionee or Grantee on an individual basis without
constituting a termination of employment or service for purposes of the Plan;
               (e) exercise its discretion with respect to the powers and rights
granted to it as set forth in the Plan; and
               (f) generally, exercise such powers and perform such acts as are
deemed necessary or advisable to promote the best interests of the Company with
respect to the Plan.

7



--------------------------------------------------------------------------------



 



          3.4 The Committee may delegate to one or more officers of the Company
the authority to grant Options or Awards to Eligible Individuals (other than to
himself or herself) and/or determine the number of Shares subject to each Option
or Award (by resolution that specifies the total number of Shares subject to the
Options or Awards that may be awarded by the officer and the terms of any such
Options or Awards, including the exercise price), provided that such delegation
is made in accordance with the Delaware General Corporation Law and with respect
to Options and Awards that are not intended to qualify as Performance-Based
Compensation.
     4. Stock Subject to the Plan; Grant Limitations.
          4.1 The maximum number of Shares that may be made the subject of
Options and Awards granted under the Plan is 25,862,791 (17,062,791 subject to
the prior amendment and restatement and 5,800,000 additional shares authorized
pursuant to the amendment and restatement dated March 30, 2007 and 3,000,000
authorized pursuant to the amendment dated March 24, 2009); provided, however,
that, (i) when aggregated with Options and Awards granted under the 2009 Stock
Option and Award Plan in any calendar year, no Eligible Individual may be
granted Options or Awards in the aggregate in respect of more than 1,000,000
Shares, and (ii) in no event shall more than an aggregate of 30,000 Shares be
issued upon the exercise of Incentive Stock Options granted under the Plan. The
Company shall reserve for the purposes of the Plan, out of its authorized but
unissued Shares or out of Shares held in the Company’s treasury, or partly out
of each, such number of Shares as shall be determined by the Board.
          4.2 Upon the granting of an Option or an Award, the number of Shares
available under Section 4.1 for the granting of further Options and Awards shall
be reduced as follows:
               (a) In connection with the granting of an Option or an Award, the
number of Shares shall be reduced by the number of Shares in respect of which
the Option or Award is granted or denominated.
               (b) Stock Appreciation Rights to be settled in shares of Common
Stock shall be counted in full against the number of shares available for award
under the Plan, regardless of the number of Exercise Gain Shares issued upon
settlement of the Stock Appreciation Right.
               (c) Notwithstanding the foregoing, Awards granted in the form of
Restricted Stock (including Restricted Stock Units), Performance Awards
(including Shares issued in respect to Performance Awards), and other Awards
that are granted (i) after March 30, 2007 and before March 24, 2009 as “full
value awards” shall reduce the number of shares that may be the subject to
Options and Awards under the Plan by 2.24 Shares for each Share subject to such
an Award; and (ii) after March 24, 2009 as “full value awards” shall reduce the
number of shares that may be the subject to Options and Awards under the Plan by
1.52 Shares for each Share subject to such an Award.
          4.3 Whenever any outstanding Option or Award or portion thereof
expires, is canceled, is forfeited, is settled in cash or is otherwise
terminated for any reason without having been exercised or payment having been
made in respect of the entire Option or Award, the Shares allocable to the
expired, canceled, forfeited, settled or otherwise terminated portion of the
Option or Award may again be the subject of Options or Awards granted hereunder.
With

8



--------------------------------------------------------------------------------



 



regard to Awards referred to in Section 4.2(c), for each Share subject to an
Award that is cancelled, forfeited, settled in cash or other otherwise
terminated as provided in the foregoing sentence, 2.24 Shares or 1.52 Shares, as
the case may be, may again be the subject of Options or Awards under the Plan.
     5. Option Grants for Eligible Individuals.
          5.1 Authority of Committee. Subject to the provisions of the Plan, the
Committee shall have full and final authority to select those Eligible
Individuals who will receive Options, and the terms and conditions of the grant
to such Eligible Individuals shall be set forth in an Agreement. Incentive Stock
Options may be granted only to Eligible Individuals who are employees of the
Company or any Subsidiary.
          5.2 Exercise Price. The purchase price or the manner in which the
exercise price is to be determined for Shares under each Option shall be
determined by the Committee and set forth in the Agreement; provided, however,
that the exercise price per Share under each Nonqualified Stock Option and each
Incentive Stock Option shall not be less than one-hundred percent (100%) of the
Fair Market Value of a Share on the date the Option is granted (one-hundred ten
percent (110%) in the case of an Incentive Stock Option granted to a Ten-Percent
Stockholder).
          5.3 Maximum Duration. Options granted hereunder shall be for such term
as the Committee shall determine, provided that an Incentive Stock Option shall
not be exercisable after the expiration of ten (10) years from the date it is
granted (five (5) years in the case of an Incentive Stock Option granted to a
Ten-Percent Stockholder) and a Nonqualified Stock Option shall not be
exercisable after the expiration of ten (10) years from the date it is granted;
provided, however, that unless the Committee provides otherwise, an Option
(other than an Incentive Stock Option) may, upon the death of the Optionee prior
to the expiration of the Option, be exercised for up to one (1) year following
the date of the Optionee’s death even if such period extends beyond ten
(10) years from the date the Option is granted. The Committee may, subsequent to
the granting of any Option, extend the term thereof, but in no event shall the
term as so extended exceed the maximum term provided for in the preceding
sentence.
          5.4 Vesting. Subject to Section 5.10, each Option shall become
exercisable in such installments (which need not be equal) and at such times as
may be designated by the Committee and set forth in the Agreement. To the extent
not exercised, installments shall accumulate and be exercisable, in whole or in
part, at any time after becoming exercisable, but not later than the date the
Option expires. The Committee may accelerate the exercisability of any Option or
portion thereof at any time.
          5.5 Deferred Delivery of Option Shares. The Committee may, in its
discretion, permit Optionees to elect to defer the issuance of Shares upon the
exercise of one or more Nonqualified Stock Options granted pursuant to the Plan.
The terms and conditions of such deferral shall be determined at the time of the
grant of the Option or thereafter and shall be set forth in the Agreement
evidencing the Option.
          5.6 Limitations on Incentive Stock Options. To the extent that the
aggregate Fair Market Value (determined as of the date of the grant) of Shares
with respect to which Incentive Stock Options granted under the Plan and
“incentive stock options” (within the meaning of Section 422 of the Code)
granted under all other plans of the Company or its Subsidiaries (in either case
determined without regard to this Section 5.6) are exercisable by an

9



--------------------------------------------------------------------------------



 



Optionee for the first time during any calendar year exceeds $100,000, such
Incentive Stock Options shall be treated as Nonqualified Stock Options. In
applying the limitation in the preceding sentence in the case of multiple Option
grants, Options which were intended to be Incentive Stock Options shall be
treated as Nonqualified Stock Options according to the order in which they were
granted such that the most recently granted Options are first treated as
Nonqualified Stock Options.
          5.7 Non-Transferability. No Option shall be transferable by the
Optionee otherwise than by will or by the laws of descent and distribution or,
in the case of an Option other than an Incentive Stock Option, pursuant to a
domestic relations order (within the meaning of Rule 16a-12 promulgated under
the Exchange Act), and an Option shall be exercisable during the lifetime of
such Optionee only by the Optionee or his or her guardian or legal
representative. Notwithstanding the foregoing, the Committee may set forth in
the Agreement evidencing an Option (other than an Incentive Stock Option), at
the time of grant or thereafter, that the Option may be transferred to members
of the Optionee’s immediate family, to trusts solely for the benefit of such
immediate family members and to partnerships in which such family members and/or
trusts are the only partners, and for purposes of this Plan, a transferee of an
Option shall be deemed to be the Optionee. For this purpose, immediate family
means the Optionee’s spouse, parents, children, stepchildren and grandchildren
and the spouses of such parents, children, stepchildren and grandchildren. The
terms of an Option shall be final, binding and conclusive upon the
beneficiaries, executors, administrators, heirs and successors of the Optionee.
          5.8 Method of Exercise. The exercise of an Option shall be made only
by a written notice delivered in person or by mail to the Secretary of the
Company at the Company’s principal executive office, specifying the number of
Shares to be exercised and, to the extent applicable, accompanied by payment
therefor and otherwise in accordance with the Agreement pursuant to which the
Option was granted; provided, however, that Options may not be exercised by an
Optionee following a hardship distribution to the Optionee to the extent such
exercise is prohibited under the Community Health Systems, Inc. 401(k) Plan or
Treasury Regulation § 1.401(k)-1(d)(2)(iv)(B)(4). The exercise price for any
Shares purchased pursuant to the exercise of an Option shall be paid in either
of the following forms (or any combination thereof): (a) cash or (b) the
transfer, either actually or by attestation, to the Company of Shares that have
been held by the Optionee for at least six (6) months (or such lesser period as
may be permitted by the Committee) prior to the exercise of the Option, such
transfer to be upon such terms and conditions as determined by the Committee or
(c) a combination of cash and the transfer of Shares; provided, however, that
the Committee may determine that the exercise price shall be paid only in cash.
In addition, Options may be exercised through a registered broker-dealer
pursuant to such cashless exercise procedures which are, from time to time,
deemed acceptable by the Committee. Any Shares transferred to the Company as
payment of the exercise price under an Option shall be valued at their Fair
Market Value on the day of exercise of such Option. If requested by the
Committee, the Optionee shall deliver the Agreement evidencing the Option to the
Secretary of the Company who shall endorse thereon a notation of such exercise
and return such Agreement to the Optionee. No fractional Shares (or cash in lieu
thereof) shall be issued upon exercise of an Option and the number of Shares
that may be purchased upon exercise shall be rounded to the nearest number of
whole Shares.
          5.9 Rights of Optionees. No Optionee shall be deemed for any purpose
to be the owner of any Shares subject to any Option unless and until (a) the
Option shall have been exercised pursuant to the terms thereof, (b) the Company
shall have issued and delivered Shares to the Optionee, and (c) the Optionee’s
name shall have been entered as a stockholder

10



--------------------------------------------------------------------------------



 



of record on the books of the Company. Thereupon, the Optionee shall have full
voting, dividend and other ownership rights with respect to such Shares, subject
to such terms and conditions as may be set forth in the applicable Agreement.
          5.10 Effect of Change in Control. In the event of a Change in Control,
each Option held by the Optionee as of the date of the Change in Control shall
become immediately and fully exercisable and shall, notwithstanding any shorter
period set forth in the Agreement evidencing the Option, remain exercisable for
a period ending not before the earlier of (x) the six (6) month anniversary of
the Change in Control or (y) the expiration of the stated term of the Option. In
addition, the Agreement evidencing the grant of an Option may provide for any
other treatment of the Option in the event of a Change in Control.
     6. [intentionally omitted].
     7. Stock Appreciation Rights.
          The Committee may in its discretion, either alone or in connection
with the grant of an Option, grant Stock Appreciation Rights in accordance with
the Plan, the terms and conditions of which shall be set forth in an Agreement.
If granted in connection with an Option, a Stock Appreciation Right shall cover
the same Shares covered by the Option (or such lesser number of Shares as the
Committee may determine) and shall, except as provided in this Section 7, be
subject to the same terms and conditions as the related Option.
          7.1 Time of Grant. A Stock Appreciation Right may be granted (a) at
any time if unrelated to an Option, or (b) if related to an Option, either at
the time of grant or at any time thereafter during the term of the Option.
          7.2 Stock Appreciation Right Related to an Option.
               (a) Exercise. A Stock Appreciation Right granted in connection
with an Option shall be exercisable at such time or times and only to the extent
that the related Option is exercisable, and will not be transferable except to
the extent the related Option may be transferable. A Stock Appreciation Right
granted in connection with an Incentive Stock Option shall be exercisable only
if the Fair Market Value of a Share on the date of exercise exceeds the exercise
price specified in the related Incentive Stock Option Agreement. In no event
shall a Stock Appreciation Right related to an Option have a term of greater
than ten (10) years; provided, however, that the Committee may provide that a
Stock Appreciation Right may, upon the death of the Grantee, be exercised for up
to one (1) following the date of the Grantee’s death even if such period extends
beyond ten (10) years from the date the Stock Appreciation Right is granted.
               (b) Amount Payable. Upon the exercise of a Stock Appreciation
Right related to an Option, the Grantee shall be entitled to receive an amount
determined by multiplying (i) the excess of the Fair Market Value of a Share on
the date of exercise of such Stock Appreciation Right over the per Share
exercise price under the related Option, by (ii) the number of Shares as to
which such Stock Appreciation Right is being exercised. Notwithstanding the
foregoing, the Committee may limit in any manner the amount payable with respect
to any Stock Appreciation Right by including such a limit in the Agreement
evidencing the Stock Appreciation Right at the time it is granted.

11



--------------------------------------------------------------------------------



 



               (c) Treatment of Related Options and Stock Appreciation Rights
Upon Exercise. Upon the exercise of a Stock Appreciation Right granted in
connection with an Option, the Option shall be canceled to the extent of the
number of Shares as to which the Stock Appreciation Right is exercised, and upon
the exercise of an Option granted in connection with a Stock Appreciation Right,
the Stock Appreciation Right shall be canceled to the extent of the number of
Shares as to which the Option is exercised or surrendered.
          7.3 Stock Appreciation Right Unrelated to an Option. The Committee may
grant to Eligible Individuals Stock Appreciation Rights unrelated to Options.
Stock Appreciation Rights unrelated to Options shall contain such terms and
conditions as to exercisability (subject to Section 7.7), vesting and duration
as the Committee shall determine, but in no event shall they have a term of
greater than ten (10) years; provided, however, that the Committee may provide
that a Stock Appreciation Right may, upon the death of the Grantee, be exercised
for up to one (1) year following the date of the Grantee’s death even if such
period extends beyond ten (10) years from the date the Stock Appreciation Right
is granted. Upon exercise of a Stock Appreciation Right unrelated to an Option,
the Grantee shall be entitled to receive an amount determined by multiplying
(a) the excess of the Fair Market Value of a Share on the date of exercise of
such Stock Appreciation Right over the Fair Market Value of a Share on the date
the Stock Appreciation Right was granted, by (b) the number of Shares as to
which the Stock Appreciation Right is being exercised. Notwithstanding the
foregoing, the Committee may limit in any manner the amount payable with respect
to any Stock Appreciation Right by including such a limit in the Agreement
evidencing the Stock Appreciation Right at the time it is granted.
          7.4 Non-Transferability. No Stock Appreciation Right shall be
transferable by the Grantee otherwise than by will or by the laws of descent and
distribution or pursuant to a domestic relations order (within the meaning of
Rule 16a-12 promulgated under the Exchange Act), and such Stock Appreciation
Right shall be exercisable during the lifetime of such Grantee only by the
Grantee or his or her guardian or legal representative. The terms of such Stock
Appreciation Right shall be final, binding and conclusive upon the
beneficiaries, executors, administrators, heirs and successors of the Grantee.
          7.5 Method of Exercise. Stock Appreciation Rights shall be exercised
by a Grantee only by a written notice delivered in person or by mail to the
Secretary of the Company at the Company’s principal executive office, specifying
the number of Shares with respect to which the Stock Appreciation Right is being
exercised. If requested by the Committee, the Grantee shall deliver the
Agreement evidencing the Stock Appreciation Right being exercised and the
Agreement evidencing any related Option to the Secretary of the Company who
shall endorse thereon a notation of such exercise and return such Agreement to
the Grantee.
          7.6 Form of Payment. Payment of the amount determined under
Sections 7.2(b) or 7.3 may be made in the discretion of the Committee solely in
whole Shares in a number determined at their Fair Market Value on the date of
exercise of the Stock Appreciation Right, or solely in cash, or in a combination
of cash and Shares. If the Committee decides to make full payment in Shares and
the amount payable results in a fractional Share, payment for the fractional
Share will be made in cash.
          7.7 Effect of Change in Control. In the event of a Change in Control,
each Stock Appreciation Right held by the Grantee shall become immediately and
fully exercisable and shall, notwithstanding any shorter period set forth in the
Agreement evidencing the Stock Appreciation Right, remain exercisable for a
period ending not before the earlier of (x) the six (6) month anniversary of the
Change in Control or (y) the expiration of the stated term of the Stock

12



--------------------------------------------------------------------------------



 



Appreciation Right. In addition, the Agreement evidencing the grant of a Stock
Appreciation Right unrelated to an Option may provide for any other treatment of
such Stock Appreciation Right in the event of a Change in Control.
     8. Restricted Stock and Restricted Stock Units
          8.1 Restricted Stock. The Committee may grant Awards to Eligible
Individuals of Restricted Stock, which shall be evidenced by an Agreement
between the Company and the Grantee. Each Agreement shall contain such
restrictions, terms and conditions as the Committee may, in its discretion,
determine and (without limiting the generality of the foregoing) such Agreements
may require that an appropriate legend be placed on Share certificates. Awards
of Restricted Stock shall be subject to the terms and provisions set forth below
in this Section 8.1.
               (a) Rights of Grantee. Shares of Restricted Stock granted
pursuant to an Award hereunder shall be issued in the name of the Grantee as
soon as reasonably practicable after the Award is granted provided that the
Grantee has executed an Agreement evidencing the Award, the appropriate blank
stock powers and, in the discretion of the Committee, an escrow agreement and
any other documents which the Committee may require as a condition to the
issuance of such Shares. If a Grantee shall fail to execute the Agreement
evidencing a Restricted Stock Award, or any documents which the Committee may
require within the time period prescribed by the Committee at the time the Award
is granted, the Award shall be null and void. At the discretion of the
Committee, Shares issued in connection with a Restricted Stock Award shall be
deposited together with the stock powers with an escrow agent (which may be the
Company) designated by the Committee. Unless the Committee determines otherwise
and as set forth in the Agreement, upon delivery of the Shares to the escrow
agent, the Grantee shall have all of the rights of a stockholder with respect to
such Shares, including the right to vote the Shares and to receive all dividends
or other distributions paid or made with respect to the Shares.
               (b) Non-Transferability. Until all restrictions upon the Shares
of Restricted Stock awarded to a Grantee shall have lapsed in the manner set
forth in Section 8.4, such Shares shall not be sold, transferred or otherwise
disposed of and shall not be pledged or otherwise hypothecated.
               (c) Lapse of Restrictions.
               (1) Generally. Restrictions upon Shares of Restricted Stock
awarded hereunder shall lapse at such time or times and on such terms and
conditions as the Committee may determine. The Agreement evidencing the Award
shall set forth any such restrictions.
               (2) Effect of Change in Control. The Committee may determine at
the time of the grant of an Award of Restricted Stock the extent to which the
restrictions upon Shares of Restricted Stock shall lapse upon a Change in
Control. The Agreement evidencing the Award shall set forth any such provisions.
               (d) Treatment of Dividends. At the time an Award of Shares of
Restricted Stock is granted, the Committee may, in its discretion, determine
that the payment to the Grantee of dividends, or a specified portion thereof,
declared or paid on such Shares by the Company shall be (a) deferred until the
lapsing of the restrictions imposed upon such Shares

13



--------------------------------------------------------------------------------



 



and (b) held by the Company for the account of the Grantee until such time. In
the event that dividends are to be deferred, the Committee shall determine
whether such dividends are to be reinvested in Shares (which shall be held as
additional Shares of Restricted Stock) or held in cash. If deferred dividends
are to be held in cash, there may be credited at the end of each year (or
portion thereof) interest on the amount of the account at the beginning of the
year at a rate per annum as the Committee, in its discretion, may determine.
Payment of deferred dividends in respect of Shares of Restricted Stock (whether
held in cash or as additional Shares of Restricted Stock), together with
interest accrued thereon, if any, shall be made upon the lapsing of restrictions
imposed on the Shares in respect of which the deferred dividends were paid, and
any dividends deferred (together with any interest accrued thereon) in respect
of any Shares of Restricted Stock shall be forfeited upon the forfeiture of such
Shares.
               (e) Delivery of Shares. Upon the lapse of the restrictions on
Shares of Restricted Stock, the Committee shall cause a stock certificate to be
delivered to the Grantee with respect to such Shares, free of all restrictions
hereunder.
          8.2 Restricted Stock Units. The Committee may grant to Eligible
Individuals Awards of Restricted Stock Units, which shall be evidenced by an
Agreement. Each such Agreement shall contain such restrictions, terms and
conditions as the Committee may, in its discretion, determine. Awards of
Restricted Stock Units shall be subject to the terms and provisions set forth
below in this Section 8.2.
               (a) Payment of Awards. Each Restricted Stock Unit shall represent
the right of a Grantee to receive a payment upon vesting of the Restricted Stock
Unit or on any later date specified by the Committee equal to the Fair Market
Value of a Share as of the date the Restricted Stock Unit was granted, the
vesting date or such other date as determined by the Committee at the time the
Restricted Stock Unit was granted. The Committee may, at the time a Restricted
Stock Unit is granted, provide a limitation on the amount payable in respect of
each Restricted Stock Unit. The Committee may provide for the settlement of
Restricted Stock Units in cash or with Shares having a Fair Market Value equal
to the payment to which the Grantee has become entitled.
               (b) Effect of Change in Control. The effect of a Change in
Control on an Award of Restricted Stock Units shall be set forth in the
applicable Agreement.
     9. Performance Awards.
          9.1 Performance Units. The Committee, in its discretion, may grant
Awards of Performance Units to Eligible Individuals, the terms and conditions of
which shall be set forth in an Agreement between the Company and the Grantee.
Contingent upon the attainment of specified Performance Objectives within the
Performance Cycle, Performance Units represent the right to receive payment as
provided in Section 9.1(b) of (i) the Fair Market Value of a Share on the date
the Performance Unit was granted, the date the Performance Unit became vested or
any other date specified by the Committee or (ii) a percentage (which may be
more than one-hundred percent (100%)) of the amount described in clause
(i) depending on the level of Performance Objective attainment; provided,
however, that the Committee may at the time a Performance Unit is granted
specify a maximum amount payable in respect of a vested Performance Unit. Each
Agreement shall specify the number of Performance Units to which it relates, the
Performance Objectives which must be satisfied in order for the Performance
Units to vest and the Performance Cycle within which such Performance Objectives
must be satisfied.

14



--------------------------------------------------------------------------------



 



               (a) Vesting and Forfeiture. Subject to Sections 9.3(c) and 9.4, a
Grantee shall become vested with respect to the Performance Units to the extent
that the Performance Objectives set forth in the Agreement are satisfied for the
Performance Cycle.
               (b) Payment of Awards. Subject to Section 9.3(c), payment to
Grantees in respect of vested Performance Units shall be made as soon as
practicable after the last day of the Performance Cycle to which such Award
relates unless the Agreement evidencing the Award provides for the deferral of
payment, in which event the terms and conditions of the deferral shall be set
forth in the Agreement. Subject to Section 9.4, such payments may be made
entirely in Shares valued at their Fair Market Value, entirely in cash, or in
such combination of Shares and cash as the Committee in its discretion shall
determine at any time prior to such payment, provided, however, that if the
Committee in its discretion determines to make such payment entirely or
partially in Shares of Restricted Stock, the Committee must determine the extent
to which such payment will be in Shares of Restricted Stock and the terms of
such Restricted Stock at the time the Award is granted.
          9.2 Performance Shares. The Committee, in its discretion, may grant
Awards of Performance Shares to Eligible Individuals, the terms and conditions
of which shall be set forth in an Agreement between the Company and the Grantee.
Each Agreement may require that an appropriate legend be placed on Share
certificates. Awards of Performance Shares shall be subject to the following
terms and provisions:
               (a) Rights of Grantee. The Committee shall provide at the time an
Award of Performance Shares is made the time or times at which the actual Shares
represented by such Award shall be issued in the name of the Grantee; provided,
however, that no Performance Shares shall be issued until the Grantee has
executed an Agreement evidencing the Award, the appropriate blank stock powers
and, in the discretion of the Committee, an escrow agreement and any other
documents which the Committee may require as a condition to the issuance of such
Performance Shares. If a Grantee shall fail to execute the Agreement evidencing
an Award of Performance Shares, the appropriate blank stock powers and, in the
discretion of the Committee, an escrow agreement and any other documents which
the Committee may require within the time period prescribed by the Committee at
the time the Award is granted, the Award shall be null and void. At the
discretion of the Committee, Shares issued in connection with an Award of
Performance Shares shall be deposited together with the stock powers with an
escrow agent (which may be the Company) designated by the Committee. Except as
restricted by the terms of the Agreement, upon delivery of the Shares to the
escrow agent, the Grantee shall have, in the discretion of the Committee, all of
the rights of a stockholder with respect to such Shares, including the right to
vote the Shares and to receive all dividends or other distributions paid or made
with respect to the Shares.
               (b) Non-Transferability. Until any restrictions upon the
Performance Shares awarded to a Grantee shall have lapsed in the manner set
forth in Section 9.2(c) or 9.4, such Performance Shares shall not be sold,
transferred or otherwise disposed of and shall not be pledged or otherwise
hypothecated, nor shall they be delivered to the Grantee. The Committee may also
impose such other restrictions and conditions on the Performance Shares, if any,
as it deems appropriate.
               (c) Lapse of Restrictions. Subject to Sections 9.3(c) and 9.4,
restrictions upon Performance Shares awarded hereunder shall lapse and such
Performance Shares shall become vested at such time or times and on such terms,
conditions and

15



--------------------------------------------------------------------------------



 



satisfaction of Performance Objectives as the Committee may, in its discretion,
determine at the time an Award is granted.
               (d) Treatment of Dividends. At the time the Award of Performance
Shares is granted, the Committee may, in its discretion, determine that the
payment to the Grantee of dividends, or a specified portion thereof, declared or
paid on Shares represented by such Award which have been issued by the Company
to the Grantee shall be (i) deferred until the lapsing of the restrictions
imposed upon such Performance Shares and (ii) held by the Company for the
account of the Grantee until such time. In the event that dividends are to be
deferred, the Committee shall determine whether such dividends are to be
reinvested in shares of Stock (which shall be held as additional Performance
Shares) or held in cash. If deferred dividends are to be held in cash, there may
be credited at the end of each year (or portion thereof) interest on the amount
of the account at the beginning of the year at a rate per annum as the
Committee, in its discretion, may determine. Payment of deferred dividends in
respect of Performance Shares (whether held in cash or in additional Performance
Shares), together with interest accrued thereon, if any, shall be made upon the
lapsing of restrictions imposed on the Performance Shares in respect of which
the deferred dividends were paid, and any dividends deferred (together with any
interest accrued thereon) in respect of any Performance Shares shall be
forfeited upon the forfeiture of such Performance Shares.
               (e) Delivery of Shares. Upon the lapse of the restrictions on
Performance Shares awarded hereunder, the Committee shall cause a stock
certificate to be delivered to the Grantee with respect to such Shares, free of
all restrictions hereunder.
          9.3 Performance Objectives.
               (a) Establishment. Performance Objectives for Performance Awards
may be expressed in terms of (i) earnings per Share, (ii) net revenue,
(iii) adjusted EBITDA (iv) Share price, (v) pre-tax profits, (vi) net earnings,
(vii) return on equity or assets, or (viii) any combination of the foregoing.
Performance Objectives may be in respect of the performance of the Company, any
of its Subsidiaries, any of its Divisions or any combination thereof.
Performance Objectives may be absolute or relative (to prior performance of the
Company or to the performance of one or more other entities or external indices)
and may be expressed in terms of a progression within a specified range. The
Performance Objectives with respect to a Performance Cycle shall be established
in writing by the Committee by the earlier of (x) the date on which a quarter of
the Performance Cycle has elapsed or (y) the date which is ninety (90) days
after the commencement of the Performance Cycle, and in any event while the
performance relating to the Performance Objectives remain substantially
uncertain.
               (b) Effect of Certain Events. At the time of the granting of a
Performance Award, or at any time thereafter, in either case to the extent
permitted under Section 162(m) of the Code and the regulations thereunder
without adversely affecting the treatment of the Performance Award as
Performance-Based Compensation, the Committee may provide for the manner in
which performance will be measured against the Performance Objectives (or may
adjust the Performance Objectives) to reflect the impact of specified corporate
transactions, accounting or tax law changes and other extraordinary or
nonrecurring events.
               (c) Determination of Performance. Prior to the vesting, payment,
settlement or lapsing of any restrictions with respect to any Performance Award
that is intended to constitute Performance-Based Compensation made to a Grantee
who is subject to Section

16



--------------------------------------------------------------------------------



 



162(m) of the Code, the Committee shall certify in writing that the applicable
Performance Objectives have been satisfied to the extent necessary for such
Award to qualify as Performance Based Compensation.
          9.4 Effect of Change in Control. The Agreements evidencing Performance
Shares and Performance Units may provide for the treatment of such Awards (or
portions thereof) in the event of a Change in Control, including, but not
limited to, provisions for the adjustment of applicable Performance Objectives.
          9.5 Non-Transferability. Until the vesting of Performance Units or the
lapsing of any restrictions on Performance Shares, as the case may be, such
Performance Units or Performance Shares shall not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated.
     10. Share Awards. The Committee may grant a Share Award to any Eligible
Individual on such terms and conditions as the Committee may determine in its
sole discretion. Share Awards may be made as additional compensation for
services rendered by the Eligible Individual or may be in lieu of cash or other
compensation to which the Eligible Individual is entitled from the Company.
     11. Effect of a Termination of Employment.
          The Agreement evidencing the grant of each Option and each Award shall
set forth the terms and conditions applicable to such Option or Award upon a
termination or change in the status of the employment of the Optionee or Grantee
by the Company, a Subsidiary or a Division (including a termination or change by
reason of the sale of a Subsidiary or a Division), which shall be as the
Committee may, in its discretion, determine at the time the Option or Award is
granted or thereafter.
     12. Adjustment Upon Changes in Capitalization.
               (a) In the event of a Change in Capitalization, the Committee
shall conclusively determine the appropriate adjustments, if any, to (i) the
maximum number and class of Shares or other stock or securities with respect to
which Options or Awards may be granted under the Plan, (ii) the number and class
of Shares or other stock or securities which are subject to outstanding Options
or Awards granted under the Plan and the exercise price therefor, if applicable,
and (iii) the Performance Objectives.
               (b) Any such adjustment in the Shares or other stock or
securities (a) subject to outstanding Incentive Stock Options (including any
adjustments in the exercise price) shall be made in such manner as not to
constitute a modification as defined by Section 424(h)(3) of the Code and only
to the extent permitted by Sections 422 and 424 of the Code or (b) subject to
outstanding Options or Awards that are intended to qualify as Performance-Based
Compensation shall be made in such a manner as not to adversely affect the
treatment of the Options or Awards as Performance-Based Compensation. In
addition, (a) no adjustment to any Option or Award that is not subject to
Section 409A of the Code shall be made in a manner that would subject the Option
or Award to Section 409A of the Code and (b) any adjustment to an Option or
Award that is subject to Section 409A of the Code shall be made only in a manner
and to the extent permitted by Section 409A of the Code.

17



--------------------------------------------------------------------------------



 



               (c) If, by reason of a Change in Capitalization, a Grantee of an
Award shall be entitled to, or an Optionee shall be entitled to exercise an
Option with respect to, new, additional or different shares of stock or
securities of the Company or any other corporation, such new, additional or
different shares shall thereupon be subject to all of the conditions,
restrictions and performance criteria which were applicable to the Shares
subject to the Award or Option, as the case may be, prior to such Change in
Capitalization.
     13. Effect of Certain Transactions.
          Subject to Sections 5.10, 7.7, 8.4(b) and 9.4 or as otherwise provided
in an Agreement, in the event of (a) the liquidation or dissolution of the
Company or (b) a merger or consolidation of the Company (a “Transaction”), the
Plan and the Options and Awards issued hereunder shall continue in effect in
accordance with their respective terms, except that following a Transaction
either (i) each outstanding Option or Award shall be treated as provided for in
the agreement entered into in connection with the Transaction or (ii) if not so
provided in such agreement, each Optionee and Grantee shall be entitled to
receive in respect of each Share subject to any outstanding Options or Awards,
as the case may be, upon exercise of any Option or payment or transfer in
respect of any Award, the same number and kind of stock, securities, cash,
property or other consideration that each holder of a Share was entitled to
receive in the Transaction in respect of a Share; provided, however, that such
stock, securities, cash, property, or other consideration shall remain subject
to all of the conditions, restrictions and performance criteria which were
applicable to the Options and Awards prior to such Transaction. The treatment of
any Option or Award as provided in this Section 13 shall be conclusively
presumed to be appropriate for purposes of Section 12.
     14. Interpretation.
          Following the required registration of any equity security of the
Company pursuant to Section 12 of the Exchange Act:
               (a) The Plan is intended to comply with Rule 16b-3 promulgated
under the Exchange Act and the Committee shall interpret and administer the
provisions of the Plan or any Agreement in a manner consistent therewith. Any
provisions inconsistent with such Rule shall be inoperative and shall not affect
the validity of the Plan.
               (b) Unless otherwise expressly stated in the relevant Agreement,
each Option, Stock Appreciation Right and Performance Award granted under the
Plan is intended to be Performance-Based Compensation. The Committee shall not
be entitled to exercise any discretion otherwise authorized hereunder with
respect to such Options or Awards if the ability to exercise such discretion or
the exercise of such discretion itself would cause the compensation attributable
to such Options or Awards to fail to qualify as Performance-Based Compensation.
               (c) To the extent that any legal requirement of Section 16 of the
Exchange Act or Section 162(m) of the Code as set forth in the Plan ceases to be
required under Section 16 of the Exchange Act or Section 162(m) of the Code,
that Plan provision shall cease to apply.

18



--------------------------------------------------------------------------------



 



     15. Termination and Amendment of the Plan or Modification of Options and
Awards.
          15.1 Plan Amendment or Termination. The Plan shall terminate on the
day preceding the tenth anniversary of the date of its adoption by the Board and
no Option or Award may be granted thereafter. The Board may sooner terminate the
Plan and the Board may at any time and from time to time amend, modify or
suspend the Plan; provided, however, that:
               (a) no such amendment, modification, suspension or termination
shall impair or adversely alter any Options or Awards theretofore granted under
the Plan, except with the written consent of the Optionee or Grantee, nor shall
any amendment, modification, suspension or termination deprive any Optionee or
Grantee of any Shares which he or she may have acquired through or as a result
of the Plan; and
               (b) to the extent necessary under any applicable law, regulation
or exchange requirement no amendment shall be effective unless approved by the
stockholders of the Company in accordance with applicable law, regulation or
exchange requirement.
          15.2 Modification of Options and Awards. No modification of an Option
or Award shall adversely alter or impair any rights or obligations under the
Option or Award without the written consent of the Optionee or Grantee, as the
case may be.
          15.3 No Repricing of Options or Stock Appreciation Rights. The
Committee shall have no authority to make any adjustment (other than in
connection with a stock dividend, recapitalization or other transaction where an
adjustment is permitted or required under the terms of the Plan) or amendment,
and no such adjustment or amendment shall be made, that reduces or would have
the effect of reducing the exercise price of an Option or Stock Appreciation
Right previously granted under the Plan, whether through amendment, cancellation
or replacement grants, or other means, unless the Company’s stockholders shall
have approved such adjustment or amendment.
     16. Non-Exclusivity of the Plan.
          The adoption of the Plan by the Board shall not be construed as
amending, modifying or rescinding any previously approved incentive arrangement
or as creating any limitations on the power of the Board to adopt such other
incentive arrangements as it may deem desirable, including, without limitation,
the granting of stock options otherwise than under the Plan, and such
arrangements may be either applicable generally or only in specific cases.
     17. Limitation of Liability.
          As illustrative of the limitations of liability of the Company, but
not intended to be exhaustive thereof, nothing in the Plan shall be construed
to:
               (a) give any person any right to be granted an Option or Award
other than at the sole discretion of the Committee;
               (b) give any person any rights whatsoever with respect to Shares
except as specifically provided in the Plan;

19



--------------------------------------------------------------------------------



 



               (c) limit in any way the right of the Company or any Subsidiary
to terminate the employment of any person at any time; or
               (d) be evidence of any agreement or understanding, expressed or
implied, that the Company will employ any person at any particular rate of
compensation or for any particular period of time.
     18. Regulations and Other Approvals; Governing Law.
          18.1 Except as to matters of federal law, the Plan and the rights of
all persons claiming hereunder shall be construed and determined in accordance
with the laws of the State of Delaware without giving effect to conflicts of
laws principles thereof.
          18.2 The obligation of the Company to sell or deliver Shares with
respect to Options and Awards granted under the Plan shall be subject to all
applicable laws, rules and regulations, including all applicable federal and
state securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.
          18.3 The Board may make such changes as may be necessary or
appropriate to comply with the rules and regulations of any government
authority, or to obtain for Eligible Individuals granted Incentive Stock Options
the tax benefits under the applicable provisions of the Code and regulations
promulgated thereunder.
          18.4 Each Option and Award is subject to the requirement that, if at
any time the Committee determines, in its discretion, that the listing,
registration or qualification of Shares issuable pursuant to the Plan is
required by any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the grant of an Option or
Award or the issuance of Shares, no Options or Awards shall be granted or
payment made or Shares issued, in whole or in part, unless listing,
registration, qualification, consent or approval has been effected or obtained
free of any conditions as acceptable to the Committee.
          18.5 Notwithstanding anything contained in the Plan or any Agreement
to the contrary, in the event that the disposition of Shares acquired pursuant
to the Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), and is not otherwise
exempt from such registration, such Shares shall be restricted against transfer
to the extent required by the Securities Act and Rule 144 or other regulations
thereunder. The Committee may require any individual receiving Shares pursuant
to an Option or Award granted under the Plan, as a condition precedent to
receipt of such Shares, to represent and warrant to the Company in writing that
the Shares acquired by such individual are acquired without a view to any
distribution thereof and will not be sold or transferred other than pursuant to
an effective registration thereof under the Securities Act or pursuant to an
exemption applicable under the Securities Act or the rules and regulations
promulgated thereunder. The certificates evidencing any such Shares shall be
appropriately amended or have an appropriate legend placed thereon to reflect
their status as restricted securities as aforesaid.
          18.6 Compliance With Section 409A. All Options and Awards granted
under the plan are intended either not to be subject to Section 409A of the Code
or, if subject to Section 409A of the Code, to be administered, operated and
construed in compliance with

20



--------------------------------------------------------------------------------



 



Section 409A of the Code and any guidance issued thereunder. Notwithstanding
this or any other provision of the Plan to the contrary, the Committee may amend
the Plan or any Option or Award granted hereunder in any manner, or take any
other action, that it determines, in its sole discretion, is necessary,
appropriate or advisable to cause the Plan or any Option or Award granted
hereunder to comply with Section 409A and any guidance issued thereunder. Any
such action, once taken, shall be deemed to be effective from the earliest date
necessary to avoid a violation of Section 409A and shall be final, binding and
conclusive on all Eligible Individuals and other individuals having or claiming
any right or interest under the Plan.
     19. Miscellaneous.
          19.1 Multiple Agreements. The terms of each Option or Award may differ
from other Options or Awards granted under the Plan at the same time or at some
other time. The Committee may also grant more than one Option or Award to a
given Eligible Individual during the term of the Plan, either in addition to, or
in substitution for, one or more Options or Awards previously granted to that
Eligible Individual.
          19.2 Beneficiary Designation. Each Participant may, from time to time,
name one or more individuals (each, a “Beneficiary”) to whom any benefit under
the Plan is to be paid or who may exercise any rights of the Participant under
any Option or Award granted under the Plan in the event of the Participant’s
death before he or she receives any or all of such benefit or exercises such
Option. Each such designation shall revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death and rights to be exercised following
the Participant’s death shall be paid to or exercised by the Participant’s
estate.
          19.3 Withholding of Taxes.
               (a) At such times as an Optionee or Grantee recognizes taxable
income in connection with the receipt of Shares or cash hereunder (a “Taxable
Event”), the Optionee or Grantee shall pay to the Company an amount equal to the
federal, state and local income taxes and other amounts as may be required by
law to be withheld by the Company in connection with the Taxable Event (the
“Withholding Taxes”) prior to the issuance, or release from escrow, of such
Shares or the payment of such cash. The Company shall have the right to deduct
from any payment of cash to an Optionee or Grantee an amount equal to the
Withholding Taxes in satisfaction of the obligation to pay Withholding Taxes.
The Committee may provide in an Agreement evidencing an Option or Award at the
time of grant or thereafter that the Optionee or Grantee, in satisfaction of the
obligation to pay Withholding Taxes to the Company, may elect to have withheld a
portion of the Shares issuable to him or her pursuant to the Option or Award
having an aggregate Fair Market Value equal to the Withholding Taxes. In the
event Shares are withheld by the Company to satisfy any obligation to pay
Withholding Taxes, such Shares shall be retired and cancelled and shall not
thereafter be available to grant an Option or Award with respect thereto.
               (b) If an Optionee makes a disposition, within the meaning of
Section 424(c) of the Code and regulations promulgated thereunder, of any Share
or Shares issued to such Optionee pursuant to the exercise of an Incentive Stock
Option within the two-year period commencing on the day after the date of the
grant or within the one-year period commencing on the day after the date of
transfer of such Share or Shares to the Optionee pursuant to such

21



--------------------------------------------------------------------------------



 



exercise, the Optionee shall, within ten (10) days of such disposition, notify
the Company thereof, by delivery of written notice to the Company at its
principal executive office.
          19.4 Effective Date. The effective date of this Plan shall be
March 24, 2009, the Board, subject only to the approval by the holders of a
majority of the securities of the Company entitled to vote thereon, in
accordance with the applicable laws, within twelve (12) months of the adoption
of the Plan by the Board.

22